Exhibit 10.1

EXECUTION VERSION

CITIGROUP GLOBAL MARKETS INC.

388 Greenwich Street

New York, New York 10013

PERSONAL AND CONFIDENTIAL

April 23, 2017

Becton, Dickinson and Company

1 Becton Drive

Franklin Lakes, NJ 07417

 

Attention: Christopher Reidy

  Executive Vice President, Chief Financial Officer

  and Chief Administrative Officer

Project Lambda

Bridge Facility Commitment Letter

Ladies and Gentlemen:

Citigroup Global Markets Inc. (“CGMI”), on behalf of Citi (as defined below)
(together with each Lender (as defined in Annex B) that becomes a party to this
Commitment Letter as an additional “Commitment Party” pursuant to Section 3
hereof, collectively, the “Commitment Parties,” “we” or “us”) is pleased to
confirm the arrangements under which (i) Citi is authorized by Becton, Dickinson
and Company (the “Borrower”) to act as sole lead arranger and sole bookrunner in
connection with, (ii) Citi is exclusively authorized by the Borrower to act as
administrative agent in connection with, and (iii) each Commitment Party commits
to provide the financing for, certain transactions described herein, in each
case on the terms set forth in this letter and the attached Annexes A, B and C
hereto (collectively, this “Commitment Letter”).

You have informed us that the Borrower, through a wholly-owned subsidiary
(“Merger Sub”), intends to acquire all of the outstanding equity interests (the
“Acquisition”) of an entity previously identified to us and codenamed “Lambda”
(the “Target”, and together with its subsidiaries, the “Acquired Business”) from
the Target’s shareholders pursuant to an agreement and plan of merger, dated as
of April 23, 2017 (including the exhibits, schedules and all related documents,
collectively the “Acquisition Agreement”) to be entered into by the Borrower,
Merger Sub and the Target. You have also informed us that the Acquisition and
related transaction fees and expenses (including the refinancing of the existing
unsecured revolving credit facility of the Target (the “Target Refinancing”))
will be financed from a combination of the following: (i) the issuance of common
stock of the Borrower to the Target’s shareholders (the “Equity Consideration
Issuance”), (ii) available cash of the Borrower, and (iii) aggregate gross
proceeds of $15.7 billion (the “Gross Proceeds”) from (a) the issuance of
(1) common stock of the Borrower in one or more public registered and/or private
offerings and/or (2) mandatory convertible preferred stock of the Borrower in
one or more public registered and/or private offerings (the issuances
contemplated by the foregoing sub-clauses (iii)(a)(1) and (iii)(a)(2), the
“Market Equity Issuances”, and, together with the Equity Consideration Issuance,
the “Equity Issuances”), (b) the issuance by the Borrower of senior unsecured
notes (the “Notes”) pursuant to one or more registered public offerings or



--------------------------------------------------------------------------------

Rule 144A and/or Regulation S under the Securities Act of 1933, as amended (the
“Securities Act”) or other private placements (collectively, the “Notes
Offering”), and (c) borrowings under a senior unsecured term loan facility (the
“Term Facility”), and/or (iv) in the event that all or any portion of the Gross
Proceeds is not available on or before the time the Acquisition is consummated,
borrowings by the Borrower of loans (the “Bridge Loans”) under a senior
unsecured 364-day bridge loan facility having the terms set forth on Annex B
(the “Bridge Facility”) in an aggregate principal amount of up to $15.7 billion.
In addition, you have advised us that you intend to either (A) establish a
senior unsecured revolving credit facility (the “New Revolving Facility”), which
will amend and restate, refinance or replace the Borrower’s Five Year Credit
Agreement, dated as of January 29, 2016 (as may be further amended, restated,
amended and restated, supplemented or modified prior to the date hereof, the
“Existing Credit Agreement”), among you, as borrower, the lenders and issuing
banks party thereto and Citibank, N.A., as administrative agent or (B) amend
(the “Amendment”) the Existing Credit Agreement (the New Revolving Facility or
the Existing Credit Agreement, as amended by the Amendment, the “Revolving
Facility”, and the Revolving Facility together with the Term Facility, the “Bank
Facilities”).

The Acquisition, the Equity Issuances, the Notes Offering, the borrowing of the
Term Facility, the Amendment and/or the incurrence of the New Revolving
Facility, the Target Refinancing and the payment of fees and expenses incurred
in connection with the foregoing and the transactions contemplated by or related
to the foregoing are collectively referred to herein as the “Transactions”.

 

1. Commitments; Titles and Roles.

Citi is pleased to confirm its agreement to act, and you hereby appoint Citi to
act, as sole lead arranger and sole bookrunner (the “Arranger”) in connection
with the Bridge Facility. Citi is pleased to confirm its agreement to act, and
you hereby appoint Citi to act, as administrative agent (the “Administrative
Agent”) for the Bridge Facility. Citi shall retain “left” and highest placement
on all marketing materials prepared in connection with the Bridge Facility.
CGMI, on behalf of Citi, is pleased to confirm Citi’s commitment to provide the
Borrower 100% of the aggregate amount of the Bridge Facility on the terms set
forth in this Commitment Letter and the Fee Letter referred to below and subject
only to the satisfaction or waiver of the conditions expressly set forth in
Section 2 below and Annex C; provided that, the aggregate commitment of the
Commitment Parties hereunder for the Bridge Facility shall be automatically
reduced on a pro rata basis at any time on or after the date hereof and prior to
the Closing Date as set forth in the section titled “Mandatory
Prepayments/Commitment Reductions” in Annex B hereto. Notwithstanding the
foregoing, you may appoint additional co-agents and co-arrangers (“Additional
Agents”) reasonably acceptable to Citi having such titles and economics
(commensurate with the commitments provided by each such Additional Agent in
accordance with Section 3 below), in each case, in accordance with the
syndication plan for the Bridge Facility agreed to by the Borrower and Citi
prior to the date hereof (the “Syndication Plan”). Our fees for our commitment
and for services related to the Bridge Facility are set forth in a separate fee
letter (the “Fee Letter”) entered into by the Borrower and Citi on the date
hereof.

For the purposes of this Commitment Letter, “Citi” shall mean CGMI, Citibank,
N.A., Citibank, N.A., London Branch, Citicorp USA, Inc., Citicorp North America,
Inc. and/or any of their affiliates as Citi shall determine to be appropriate to
provide the services contemplated herein and such affiliates shall be entitled
to the benefits afforded to Citi hereunder.

The Borrower acknowledges that this Commitment Letter shall not constitute or
give rise to any obligation on the part of Citi or any of its affiliates to
provide or commit to provide any portion of the commitments for the Bank
Facilities; any such commitment or obligation will arise, if at all, only to the
extent in a separate commitment letter or agreement with respect thereto and
setting forth the terms and conditions thereof.

 

2



--------------------------------------------------------------------------------

2. Conditions Precedent.

The Commitment Parties’ respective commitments and agreements are subject only
to (i) the execution and delivery of appropriate definitive loan documents
relating to the Bridge Facility including, without limitation, a bridge loan
agreement (the “Bridge Loan Agreement”) and other related definitive documents
(collectively, the “Loan Documents”) that are substantially consistent with the
terms set forth in this Commitment Letter and (ii) the conditions set forth in
Annex C hereto. Notwithstanding anything in this Commitment Letter, the Fee
Letter, the Loan Documents or any other letter agreement or other undertaking
concerning the financing of the transactions contemplated hereby to the
contrary, the only conditions to availability of the Bridge Facility on the
Closing Date are set forth in this Section 2 and in Annex C (collectively, the
“Funding Conditions”); it being understood that there are no conditions (implied
or otherwise) to the commitments hereunder (including compliance with the terms
of the Commitment Letter, the Fee Letter, the Loan Documents or otherwise) other
than the Funding Conditions (and upon satisfaction or waiver of the Funding
Conditions, the funding duly requested by the Borrower under the Bridge Facility
on the Closing Date shall occur).

Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter or the Loan Documents, (a) the only representations the accuracy
of which will be a condition to the availability of the Bridge Facility on the
Closing Date will be (i) the representations made by or with respect to the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders and the Commitment Parties (but only to the extent that the
Borrower or Merger Sub has the right not to consummate the Acquisition, or to
terminate their obligations (or otherwise do not have an obligation to close),
under the Acquisition Agreement (in each case, in accordance with the terms of
the Acquisition Agreement) as a result of a failure of such representations in
the Acquisition Agreement to be true and correct) (the “Acquisition
Representations”) and (ii) the Specified Representations (as defined below), and
(b) the terms of the documentation for the Bridge Facility will be such that
they do not impair the availability of the Bridge Facility on the Closing Date
if the conditions set forth in this Section 2 and in Annex C hereto are
satisfied (it being understood that nothing in the preceding clause (a) will be
construed to limit the applicability of the individual conditions set forth in
this Section 2 or in Annex C). As used herein, “Specified Representations” means
representations made by the Borrower referred to in Annex B relating to
incorporation or formation; organizational power and authority to enter into the
Loan Documents; due execution, delivery and enforceability of the Loan
Documents; solvency as of the Closing Date of the Borrower and its subsidiaries
on a consolidated basis after giving effect to the Transactions (solvency to be
defined in a manner consistent with Schedule I); no conflicts of the Loan
Documents with charter documents; Federal Reserve margin regulations; the
Investment Company Act; and the use of loan proceeds not violating OFAC, the
PATRIOT Act, FCPA and other anti-terrorism laws.

 

3. Syndication.

Citi intends and reserves the right to syndicate the Bridge Facility to the
Lenders (as defined in Annex B), and you acknowledge and agree that the
commencement of syndication shall occur in the discretion of Citi. The selection
of the Lenders (a) from the date hereof until 25 days following the date hereof
(the “Initial Syndication Period”) shall be made jointly by Citi and the
Borrower in accordance with the Syndication Plan and (b) following the Initial
Syndication Period, if and for so long as a Successful Syndication (as defined
in the Fee Letter) has not been achieved, shall be made by Citi in consultation
with the Borrower. Citi will lead the syndication, including determining the
timing of all offers to potential Lenders, any title of agent or similar
designations or roles awarded to any Lender (including any

 

3



--------------------------------------------------------------------------------

Additional Agent) and the acceptance of commitments, the amounts offered, the
final commitment allocations and the compensation provided to each Lender from
the amounts to be paid to the Commitment Parties pursuant to the terms of this
Commitment Letter and the Fee Letter; provided that, (x) during the Initial
Syndication Period, all such determinations shall be made jointly by Citi and
the Borrower in accordance with the Syndication Plan and (y) following the
Initial Syndication Period, such determinations shall be made by Citi in
consultation with the Borrower. The commitments of Citi hereunder with respect
to the Bridge Facility shall be reduced on a pro rata basis dollar-for-dollar as
and when commitments for the Bridge Facility are received from Lenders which
have been selected pursuant to the syndication process set forth above
(including the Additional Agents) to the extent that each such Lender becomes
(i) party to this Commitment Letter as an additional “Commitment Party” pursuant
to a joinder agreement or other documentation in form and substance reasonably
satisfactory to Citi and you or (ii) party to the Bridge Loan Agreement as a
“Lender” thereunder; provided, further, however, with respect to any syndication
of any portion of the commitments hereunder to a Lender to which either the
Borrower has not consented (such consent not to be unreasonably withheld,
delayed or conditioned) or otherwise is not a commercial or investment bank
whose senior, unsecured, long-term indebtedness has “investment grade” ratings
by S&P and Moody’s (each as defined below), the Commitment Parties shall not be
relieved, released or novated from their respective obligations hereunder with
respect to such portion of the commitments until the funding on the Closing Date
has occurred. The Borrower agrees to use commercially reasonable efforts to
ensure that Citi’s syndication efforts benefit from the existing lending
relationships of the Borrower and its subsidiaries and, to the extent practical
and appropriate (but in all instances subject to, and not in contravention of,
the Acquisition Agreement), of the Acquired Business. To facilitate an orderly
and successful syndication of the Bridge Facility, you agree that, until the
earliest of (x) the termination of the syndication by Citi, (y) the date a
Successful Syndication (as defined in the Fee Letter) is achieved and (z)
60 days following the Closing Date (such earliest date, the “Syndication Date”),
the Borrower will not, and the Borrower will use commercially reasonable efforts
(but in all instances subject to, and not in contravention of, the Acquisition
Agreement) to ensure that the Acquired Business will not, syndicate or issue,
attempt to syndicate or issue, announce or authorize the announcement of the
syndication or issuance of any debt facility or any debt security of the
Borrower or any of its subsidiaries or of the Acquired Business that would
reasonably be expected to materially impair the syndication of the Bridge
Facility as determined by the Arranger, including any renewals or refinancings
of any existing debt facility or debt security (other than (a) the Bridge
Facility, (b) the Notes Offering, (c) the Bank Facilities (provided that the
syndication thereof shall be coordinated and managed by Citi in consultation
with the Borrower on mutually agreeable terms), (d) any indebtedness permitted
to remain outstanding or to be incurred by the Acquired Business after the date
hereof but prior to the Closing Date under the Acquisition Agreement (and
extensions, refinancings and renewals thereof prior to the Closing Date to the
extent permitted under the Acquisition Agreement; provided that the aggregate
commitments thereunder shall not be increased), (e) extensions, refinancings and
renewals of other existing credit facilities (provided that (x) the aggregate
commitments thereunder shall not be increased and (y) any such extension,
refinancing or renewal shall be coordinated and managed by Citi on mutually
agreeable terms), (f) commercial paper issuances and (g) ordinary course
bilateral working capital facilities and ordinary course capital leases, letters
of credit and purchase money and equipment financings), without the prior
written consent of Citi (such consent not to be unreasonably withheld, delayed
or conditioned).

Until the Syndication Date, the Borrower agrees to cooperate with Citi and
agrees to use commercially reasonable efforts to cause the Acquired Business to
cooperate with Citi (but in all instances subject to, and not in contravention
of, the terms of the Acquisition Agreement), in connection with (i) the
preparation of one or more customary information packages for the Bridge
Facility regarding the business, operations, financial projections and prospects
of the Borrower and the Acquired Business (collectively, the “Confidential
Information Memorandum”) including, without limitation, all information relating
to the transactions contemplated hereunder prepared by or on behalf of the
Borrower

 

4



--------------------------------------------------------------------------------

deemed reasonably necessary by Citi to complete the syndication of the Bridge
Facility, (ii) using commercially reasonable efforts to obtain, prior to the
launch of general syndication, updated ratings of the Borrower’s senior
unsecured indebtedness from Moody’s Investor Services, Inc. (“Moody’s”) and
Standard & Poor’s Ratings Group, a division of The McGraw Hill Corporation
(“S&P”), in each case taking into account the transactions contemplated hereby,
(iii) the presentation of one or more customary information packages for the
Bridge Facility acceptable in format and content reasonably acceptable to Citi
and the Borrower (collectively, the “Lender Presentation”) for use in meetings
and other communications with prospective Lenders or agents in connection with
the syndication of the Bridge Facility and (iv) arranging for direct contact
between senior management and representatives, with appropriate seniority and
expertise, of the Borrower with prospective Lenders (and the use of commercially
reasonable efforts to ensure direct contact between senior management and
representatives, with appropriate seniority and expertise, of the Acquired
Business with prospective Lenders (but in all instances subject to, and
consistent with, the terms of the Acquisition Agreement)) and participation of
such persons in a reasonable number of in-person and/or telephonic meetings at
reasonable times and (in the case of in-person meetings) locations mutually
agreed upon and upon reasonable advance notice. Without limiting your
obligations to assist with syndication efforts as set forth herein, it is
understood that each Commitment Party’s commitments hereunder are not subject to
or conditioned upon syndication of, or receipt of commitments in respect of the
Bridge Facility, and notwithstanding anything to the contrary contained in this
Commitment Letter, the Fee Letter or the Loan Documents, neither the
commencement or the completion of the syndication of the Bridge Facility nor the
obtainment of ratings shall constitute a condition to the availability of the
Bridge Facility on the Closing Date or at any time thereafter. It is also
understood that the Borrower will not be required to provide any information to
the extent that the provision thereof would violate (i) any attorney-client
privilege or (ii) law, rule or regulation applicable to the Borrower, the
Acquired Business or you and their respective affiliates or (iii) any obligation
of confidentiality from a third party binding on you (so long as such
confidentiality obligation was not entered into in contemplation of the
Transactions), the Acquired Business or your or their respective affiliates;
provided that you shall use commercially reasonable efforts to obtain the
relevant consents under such third party obligations of confidentiality to allow
for the provision of such information to the extent reasonably requested by
Citi; provided further that in the event you do not provide information that
could reasonably be considered material to the Lenders because the disclosure
thereof would violate a confidentiality agreement binding on you or waive
attorney-client privilege as contemplated in the paragraph above, you will
promptly provide notice to the Commitment Parties that such information is being
withheld. The Borrower will be solely responsible for the contents of any such
Confidential Information Memorandum and Lender Presentation (other than, in each
case, any information contained therein that has been provided for inclusion
therein by the Commitment Parties solely to the extent such information relates
to the Commitment Parties) and all other information, documentation or materials
delivered to the Commitment Parties in connection therewith (collectively, the
“Information”) and acknowledges that the Commitment Parties will be using and
relying upon the Information without independent verification thereof. The
Borrower agrees that Information regarding the Bridge Facility and Information
provided by the Borrower, the Acquired Business or their respective
representatives to any Commitment Party in connection with the Bridge Facility
(including, without limitation, draft and execution versions of the Loan
Documents, the Confidential Information Memorandum, the Lender Presentation,
publicly filed financial statements, and draft or final offering materials
relating to contemporaneous or prior securities issuances by the Borrower or the
Acquired Business) may be disseminated to potential Lenders and other persons
through one or more internet sites (including an IntraLinks, SyndTrak or other
electronic workspace (the “Platform”)) created for purposes of syndicating the
Bridge Facility or otherwise, in accordance with Citi’s standard syndication
practices, and you acknowledge that neither the Commitment Parties nor any of
their affiliates will be responsible or liable to you or any other person or
entity for damages arising from the use by others of any Information or other
materials obtained on the Platform (except to the extent arising out of the
gross negligence, bad faith or willful misconduct of a Commitment Party or the
gross negligence, bad faith or willful

 

5



--------------------------------------------------------------------------------

misconduct of such Commitment Party’s controlled affiliates or any of its or
their directors, officers, employees or partners, as determined in a final
non-appealable decision of a court of competent jurisdiction; provided, however,
that in no event will any party hereto or the Acquired Business or any of their
respective affiliates have any liability for indirect, consequential, special or
punitive damages other than as set forth in Annex A).

The Borrower acknowledges that certain of the Lenders may be “public side”
Lenders (i.e. Lenders that do not wish to receive material non-public
information with respect to the Borrower, the Acquired Business or their
respective affiliates or any of their respective securities) (each, a “Public
Lender”). At the request of Citi, the Borrower agrees to prepare an additional
version of the Confidential Information Memorandum and the Lender Presentation
to be used by Public Lenders that does not contain material non-public
information concerning the Borrower, the Acquired Business, or their respective
affiliates or securities. The information to be included in the additional
version of the Confidential Information Memorandum will be substantially
consistent with the information included in any offering memorandum for the
offering for the Notes. It is understood that, in connection with your
assistance described above, you will provide a customary authorization letter to
Citi authorizing the distribution of the Information to prospective Lenders and
containing a representation to the Commitment Parties, in the case of the
public-side version, that such Information does not include material non-public
information about the Borrower, the Acquired Business, or their respective
affiliates or their respective securities (with respect to information about the
Acquired Business and its affiliates, to the best of the Borrower’s knowledge),
and the Confidential Information Memorandum will exculpate (x) us and our
affiliates and (y) (without limiting the other provisions of this Commitment
Letter or any provision of the Loan Documents) you, the Acquired Business and
your and their affiliates, with respect to any liability related to the use or
misuse of the contents of such Confidential Information Memorandum or any
related marketing material by the recipients thereof. In addition, the Borrower
will use commercially reasonable efforts to designate as such all Information
provided to any Commitment Party by or on behalf of the Borrower or the Acquired
Business which is suitable to make available to Public Lenders. The Borrower
acknowledges and agrees that the following documents may be distributed to all
Lenders (including Public Lenders) (unless the Borrower promptly notifies Citi
in writing (including by email) within a reasonable time prior to their intended
distribution (after you have been given a reasonable opportunity to review such
documents) that any such document should only be distributed to prospective
private Lenders): (a) drafts and final versions of the Bridge Loan Agreement and
notes (if any); (b) administrative materials prepared by Citi for prospective
Lenders (such as a lender meeting invitation, allocations and funding and
closing memoranda); and (c) term sheets and notification of changes in the terms
of the Bridge Facility.

If requested by the Arranger or you, the parties hereto agree to negotiate in
good faith and to use reasonable efforts to finalize, execute and deliver the
Bridge Loan Agreement (initial drafts of which shall be prepared by counsel to
the Borrower) as soon as practical following the date hereof.

 

4. Information.

The Borrower represents and warrants that (i) all written or formally presented
Information (other than projections and other forward-looking materials and
information of a general economic or industry specific nature) provided directly
or indirectly by the Acquired Business or the Borrower to the Commitment Parties
or the Lenders in connection with the Transactions is and will be when
furnished, when taken as a whole, complete and correct in all material respects
and does not and will not contain when furnished, when taken as a whole, any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made (in each case after
giving effect to all supplements and updates provided thereto); provided that
such representation and covenant with respect to the Acquired Business and its
representatives is made to the best of the Borrower’s knowledge; and (ii) the

 

6



--------------------------------------------------------------------------------

projections and other forward-looking information that have been or will be made
available to the Commitment Parties or the Lenders by or on behalf of the
Acquired Business or the Borrower in connection with the Transactions have been
and will be prepared in good faith based upon assumptions that are believed by
the preparer thereof to be reasonable at the time such financial projections are
furnished to the Commitment Parties or the Lenders, it being understood and
agreed that projections and other forward-looking information are as to future
events and are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are out of the Borrower or
Acquired Business’ control, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by such projections may differ significantly from the projected
results and such differences may be material. You agree that if at any time
prior to the later of (i) the Closing Date and (ii) the Syndication Date, any of
the representations in the preceding sentence would be incorrect in any material
respect (to the best of your knowledge insofar as it applies to the information
concerning the Acquired Business) if the Information and projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented (and with respect to the
Acquired Business, use commercially reasonably efforts to cause the Acquired
Business to supplement), the Information and projections so that such
representations will be correct in all material respects in light of the
circumstances under which such statements are made (to the best of your
knowledge insofar as it applies to information regarding the Acquired Business).
In arranging and syndicating the Bridge Facility, we will be entitled to use and
rely on the Information and the projections without responsibility for
independent verification thereof. We have no obligation to conduct any
independent evaluation or appraisal of the assets or liabilities of you, the
Acquired Business or any other party or to advise or opine on any related
solvency issues. Notwithstanding the foregoing, it is understood that each
Commitment Party’s commitments hereunder are not subject to or conditioned upon
the accuracy of the representations set forth in this Section 4, and
notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter, the accuracy of such representations shall not constitute a
condition to the availability of the Bridge Facility on the Closing Date or at
any time thereafter.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification. The Borrower agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

 

6. Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each Commitment
Party may only assign its commitments and agreements hereunder, in whole or in
part (i) to any of its affiliates (provided that such assigning Commitment Party
shall not be released from its portion of its commitment so assigned to the
extent that such affiliate fails to fund the portion of the commitment so
assigned to it on the Closing Date) and (ii) in the case of Citi, to any
additional “Commitment Parties” who become party to this Commitment Letter
pursuant to a joinder agreement or other documentation reasonably satisfactory
to Citi and the Borrower as provided for in Section 3 above, and upon any such
assignment, to the extent provided in Section 3 above, Citi will be released
from that portion of its commitments and agreements that has been so assigned.
Neither this Commitment Letter nor the Fee Letter may be amended or any term or
provision hereof or thereof waived or otherwise modified except by an instrument
in writing signed by each of the parties hereto or thereto, as applicable, and
any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto or thereto.

 

7



--------------------------------------------------------------------------------

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by the Commitment Parties in connection with this
arrangement are exclusively for the information of the Borrower and may not be
disclosed by you to any other person without our prior written consent except,
after providing written notice to the Commitment Parties, pursuant to a subpoena
or order issued by a court of competent jurisdiction or by a judicial,
administrative or legislative body or committee; provided that we hereby consent
to your disclosure of (i) this Commitment Letter, the Fee Letter and such
communications and discussions to the Borrower’s and its affiliates’ respective
officers, directors, employees, agents and advisors (including legal counsel,
independent auditors and other experts or agents) who are directly involved in
the consideration of the Transactions (including in connection with providing
accounting and tax advice to the Borrower and its affiliates) on a confidential
basis, (ii) this Commitment Letter, the Fee Letter or the information contained
herein and therein to the Acquired Business and its officers, directors,
employees, agents and advisors (including legal counsel, independent auditors
and other experts or agents) in connection with the Transactions, who are
directly involved in the consideration of the Transactions to the extent you
notify such persons of their obligations to keep such material confidential
(provided that any disclosure of the Fee Letter or its terms or substance to the
Acquired Business or its officers, directors, employees, agents and advisors
shall be redacted in a manner reasonably satisfactory to the Commitment
Parties), (iii) this Commitment Letter and the Fee Letter as required by
applicable law or compulsory legal process (in which case you agree to inform us
promptly thereof to the extent practicable and not prohibited by applicable
law), (iv) following your acceptance of the provisions hereof and return of an
executed counterpart of this Commitment Letter to the Commitment Parties as
provided below, you may file a copy of any portion of this Commitment Letter
(but not the Fee Letter other than the existence thereof) in any public record
in which you are required by law or regulation on the advice of your counsel to
file it, (v) you may disclose the aggregate fee amounts contained in the Fee
Letter as part of projections, pro forma information or a generic disclosure of
aggregate sources and uses related to aggregate compensation amounts related to
the Transactions to the extent customary or required in offering and marketing
materials for the Bridge Facility, Notes or in any public filing relating to the
Transactions, in each case in a manner which does not disclose the fees payable
pursuant to the Fee Letter (except in the aggregate), (vi) this Commitment
Letter and the information contained herein and the Fee Letter in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Commitment Letter, Fee Letter or the transactions contemplated
thereby or enforcement thereof or hereof, (vii) the information contained in
Annex B, in any prospectus or other offering memorandum relating to the Notes,
and (viii) the information contained in Annex B to Moody’s and S&P; provided
that such information is supplied to Moody’s and S&P only on a confidential
basis after consultation with Citi. The confidentiality provisions set forth in
this paragraph shall survive the termination of this Commitment Letter and
expire and shall be of no further effect after the second anniversary of the
date hereof.

Each Commitment Party will treat as confidential all information provided to it
by or on behalf of the Borrower or the Acquired Business or any of your or its
respective subsidiaries or affiliates, and shall not disclose such information
to any third party or circulate or refer to publicly such information without
the Borrower’s prior written consent; provided, however, that nothing herein
will prevent each Commitment Party from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such person agrees to
inform you promptly thereof to the extent not prohibited by law), (b) upon the
request or demand of any regulatory authority purporting to have jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly

 

8



--------------------------------------------------------------------------------

available or becomes publicly available other than by reason of improper
disclosure by such person, (d) to such person’s affiliates and their respective
officers, directors, partners, members, employees, legal counsel, independent
auditors and other experts or agents who need to know such information and on a
confidential basis and who have agreed to treat such information confidentially,
(e) to potential and prospective Lenders, participants and any direct or
indirect contractual counterparties to any swap or derivative transaction
relating to the borrower or its obligations under the Bridge Facility, in each
case, who have agreed to keep such information confidential on terms not less
favorable than the provisions hereof in accordance with the standard syndication
processes of Citi or customary market standards for the dissemination of such
type of information, (f) to Moody’s and S&P and other rating agencies or to
market data collectors as reasonably determined by the Commitment Parties;
provided that such information is limited to Annex B and is supplied only on a
confidential basis, (g) to market data collectors, similar services providers to
the lending industry, and service providers to the Commitment Parties and the
Lenders in connection with the administration and management of the Bridge
Facility; provided that such information is limited to the existence of this
Commitment Letter and information about the Bridge Facility, (h) received by
such person on a non-confidential basis from a source (other than you, the
Acquired Business or any of your or their affiliates, advisors, members,
directors, employees, agents or other representatives) not known by such person
to be prohibited from disclosing such information to such person by a legal,
contractual or fiduciary obligation, (i) to the extent that such information was
already in the Commitment Parties’ possession or is independently developed by
the Commitment Parties or (j) for purposes of establishing a “due diligence”
defense. The Commitment Parties’ obligation under this provision shall remain in
effect until the earlier of (i) two years from the date hereof and (ii) the
execution and delivery of the Bridge Loan Agreement by the parties thereto, at
which time any confidentiality undertaking in the Bridge Loan Agreement shall
supersede the provisions in this paragraph.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, the Commitment Parties (together with their respective affiliates,
the “Affiliated Parties”) are full service financial institutions engaged,
either directly or through their respective affiliates, in a broad array of
activities, including commercial and investment banking, financial advisory,
market making and trading, investment management (both public and private
investing), investment research, principal investment, financial planning,
benefits counseling, risk management, hedging, financing, brokerage and other
financial and non-financial activities and services globally. In the ordinary
course of their various business activities, the Affiliated Parties and funds or
other entities in which the Affiliated Parties invest or with which they
co-invest, may at any time purchase, sell, hold or vote long or short positions
and investments in securities, derivatives, loans, commodities, currencies,
credit default swaps and other financial instruments for their own account and
for the accounts of their customers. In addition, the Affiliated Parties may at
any time communicate independent recommendations and/or publish or express
independent research views in respect of such assets, securities or instruments.
Any of the aforementioned activities may involve or relate to assets, securities
and/or instruments of the Borrower, the Acquired Business and/or other entities
and persons which may (i) be involved in transactions arising from or relating
to the arrangement contemplated by this Commitment Letter or (ii) have other
relationships with the Borrower or its affiliates. In addition, the Affiliated
Parties may provide investment banking, commercial banking, underwriting and
financial advisory services to such other entities and persons. The arrangement
contemplated by this Commitment Letter may have a direct or indirect impact on
the investments, securities or instruments referred to in this paragraph, and
employees working on the financing contemplated hereby may have been involved in
originating certain of such investments and those employees may receive credit
internally therefor. Although the Affiliated Parties in the course of such other
activities and relationships may acquire information about the transaction
contemplated by this Commitment Letter or other entities and persons which may
be the subject of the financing contemplated by this Commitment Letter, the
Affiliated Parties shall have no obligation to disclose such information, or the
fact that the Affiliated Parties are in possession of such information, to the
Borrower or to use such information on the Borrower’s behalf.

 

9



--------------------------------------------------------------------------------

Consistent with the Affiliated Parties’ policies to hold in confidence the
affairs of their customers, the Affiliated Parties will not furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter to any of their other customers. Furthermore, you acknowledge
that neither Affiliated Party nor any of their respective affiliates has an
obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained or
that may be obtained by them from any other person.

The Affiliated Parties may have economic interests that conflict with those of
the Borrower, its equity holders and/or its affiliates. You agree that each
Affiliated Party will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Affiliated Party and the
Borrower, its equity holders or its affiliates. You acknowledge and agree that
the transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Affiliated Parties, on the one
hand, and the Borrower, on the other, and in connection therewith and with the
process leading thereto, (i) the Affiliated Parties have not assumed an advisory
or fiduciary responsibility in favor of the Borrower, its equity holders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Affiliated Party has advised, is currently advising
or will advise the Borrower, its equity holders or its affiliates on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in this Commitment Letter and the Fee Letter and (ii) each
Affiliated Party is acting solely as a principal and not as the agent or
fiduciary of the Borrower, its management, equity holders, affiliates, creditors
or any other person. The Borrower acknowledges and agrees that the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Affiliated Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transactions or the process leading thereto.
As you know, Citigroup Global Markets Inc. has been retained by the Borrower (or
one of its affiliates) as financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Acquisition. Each of the parties hereto agree
to such retention, and further agree not to assert any claim it might allege
based on any actual or potential conflicts of interest that might be asserted to
arise or result from, on the one hand, the engagement of the Financial Advisor
and, on the other hand, our and our affiliates’ relationships with you as
described and referred to herein. In addition, Citi may employ the services of
its affiliates in providing services and/or performing its or their obligations
hereunder and may exchange with such affiliates information concerning the
Borrower, the Acquired Business and other companies that may be the subject of
this arrangement, and such affiliates will be entitled to the benefits afforded
to Citi hereunder. Citi or its affiliates are, or may at any time be a lender
one or more existing credit facilities of the Borrower and/or the Target (and/or
of their respective subsidiaries) (in such capacity, an “Existing Lender”). The
Borrower further acknowledges and agrees for itself and its subsidiaries that
any such Existing Lender (a) will be acting for its own account as principal in
connection with such existing credit facilities, (b) will be under no obligation
or duty as a result of Citi’s role in connection with the transactions
contemplated by this Commitment Letter or otherwise to take any action or
refrain from taking any action (including with respect to voting for or against
any requested amendments), or exercising any rights or remedies, that each
Existing Lender may be entitled to take or exercise in respect of such existing
credit facilities and (c) may manage its exposure to such existing credit
facilities without regard to Citi’s role hereunder.

 

10



--------------------------------------------------------------------------------

In addition, please note that the Affiliated Parties do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, the
Borrower (and each employee, representative or other agent of the Borrower) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the Bridge Facility and all materials of any kind
(including opinions or other tax analyses) that are provided to the Borrower
relating to such tax treatment and tax structure. However, any information
relating to the tax treatment or tax structure will remain subject to the
confidentiality provisions hereof (and the foregoing sentence will not apply) to
the extent reasonably necessary to enable the parties hereto, their respective
affiliates, and their respective affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax treatment” means U.S.
federal or state income tax treatment, and “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the transactions
contemplated by this Commitment Letter but does not include information relating
to the identity of the parties hereto or any of their respective affiliates.

 

9. Miscellaneous.

The Commitment Parties’ commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the
termination of the Acquisition Agreement in accordance with its terms, (iii) the
date on which the Bridge Loan Agreement has been executed and delivered by each
of the parties thereto and all conditions precedent to the effectiveness thereof
have been satisfied, and (iv) 11:59 p.m. (New York City time) on January 23,
2018 (the “Commitment Termination Date”) (provided that, to the extent that the
End Date (as defined in the Acquisition Agreement) is extended to April 23, 2018
in accordance with the terms of Section 10.01(b)(i) of the Acquisition Agreement
(in accordance with the terms thereof as in effect on the date hereof), the
Commitment Termination Date shall, upon notice of such extension to the Arranger
from the Borrower, be automatically extended to 11:59 p.m. (New York City time)
on April 23, 2018).

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof (other than any provision herein that expressly terminates upon execution
of the Bridge Loan Agreement) and this Section 9 hereof and the provisions of
the Fee Letter will remain in full force and effect regardless of whether
definitive Loan Documents are executed and delivered. The provisions set forth
in the Fee Letter and under Sections 5 (including Annex A) and 7 and 8 hereof
and this Section 9 will remain in full force and effect notwithstanding the
expiration or termination of this Commitment Letter or the Commitment Parties’
respective commitments and agreements hereunder.

Each party hereto agrees that any suit or proceeding arising in respect of this
Commitment Letter or the Commitment Parties’ commitments or agreements hereunder
or the Fee Letter will be tried exclusively in any Federal court of the United
States of America sitting in the Borough of Manhattan or, if that court does not
have subject matter jurisdiction, in any state court located in the City and
County of New York, and each party hereby submits to the exclusive jurisdiction
of, and to venue in, such court. Any right to trial by jury with respect to any
action or proceeding arising in connection with or as a result of either the
Commitment Parties’ commitments or agreements or any matter referred to in this
Commitment Letter or the Fee Letter is hereby waived by the parties hereto. Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Service of any process, summons, notice
or document by registered mail or overnight courier addressed to any of the
parties hereto at the addresses above shall be effective service of process
against such party for any suit, action or proceeding brought in any such court.
This Commitment Letter and the Fee Letter will be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws; provided, however, that (a) the interpretation of the
definition of Target Material Adverse Effect (as defined in Annex C) and whether
there shall have occurred an Target Material Adverse Effect,

 

11



--------------------------------------------------------------------------------

(b) whether the Acquisition has been consummated as contemplated by the
Acquisition Agreement and (c) the determination of whether the representations
made by the Acquired Business or any of its affiliates are accurate and whether
as a result of any inaccuracy of any such representations a party to the
Acquisition Agreement (or its applicable affiliates) has the right to terminate
its (or their) obligations, or has the right not to consummate the Acquisition,
under the Acquisition Agreement, shall be determined in accordance with the laws
of the State of Delaware without giving effect to the principals of conflicts of
law.

Each of the Commitment Parties hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) each Commitment Party and each Lender
may be required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow each Commitment Party and such Lender to
identify the Borrower in accordance with the Patriot Act. This notice is given
in accordance with the requirements of the Patriot Act and is effective for each
Commitment Party and each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Bridge Facility and set forth the entire understanding of the
parties with respect thereto and supersede any prior written or oral agreements
among the parties hereto with respect to the Bridge Facility.

Each of the parties hereto agree that this Commitment Letter is a binding and
enforceable agreement with respect to subject matter contained herein, including
an agreement to negotiate in good faith the Loan Documents by the parties hereto
in a manner consistent with this Commitment Letter, it being acknowledged and
agreed that the commitments provided hereunder by the Commitment Parties are
only subject to the conditions precedent set forth in Section 2 hereof and Annex
C.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together with the Fee Letter executed by you and a copy of
the Acquisition Agreement executed by each of the parties thereto, prior to
11:59 p.m. (New York City time) on April 23, 2017, whereupon this Commitment
Letter and the Fee Letter will become binding agreements between us. If this
Commitment Letter and the Fee Letter have not been signed and returned together
with a copy of the executed Acquisition Agreement as described in the preceding
sentence by such earlier time, this offer will terminate at such time. We look
forward to working with you on this transaction.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Very truly yours, CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Carolyn Kee

Name:   Carolyn Kee Title:   Managing Director

 

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE: BECTON, DICKINSON AND
COMPANY By:  

/s/ John E. Gallagher

Name:   John E. Gallagher Title:   Senior Vice President, Corporate Finance,
Controller and Treasurer

Signature Page to Bridge Facility Commitment Letter



--------------------------------------------------------------------------------

ANNEX A

Project Lambda

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Borrower or the
Acquired Business in connection with or as a result of either this arrangement
or any matter referred to in this Commitment Letter or the Fee Letter (together,
the “Letters”), the Borrower agrees to periodically reimburse such Commitment
Party upon written demand (together with customary documentation in reasonable
detail) for its reasonable and documented out-of-pocket legal and other
out-of-pocket expenses (including the cost of any investigation and preparation)
incurred in connection therewith (provided that any legal expenses shall be
limited to one counsel for all Commitment Parties taken as a whole and if
reasonably necessary, a single local counsel for all Commitment Parties taken as
a whole in each relevant jurisdiction (which may be a single local counsel
acting in multiple jurisdictions) and, solely in the case of an actual or
perceived conflict of interest between Commitment Parties where the Commitment
Parties affected by such conflict inform you of such conflict, one additional
counsel in each relevant jurisdiction to each group of affected Commitment Party
similarly situated taken as a whole). The Borrower also agrees to indemnify and
hold such Commitment Party harmless against any and all losses, claims, damages
or liabilities to any such person in connection with or as a result of either
this arrangement or any matter referred to in the Letters (whether or not such
investigation, litigation, claim or proceeding is brought by you, your equity
holders or creditors or an indemnified person and whether or not any such
indemnified person is otherwise a party thereto), except to the extent (a) that
such loss, claim, damage or liability has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Commitment Party or
its Related Commitment Party in performing the services that are the subject of
the Letters or (y) a material breach of the obligations of such Commitment Party
or its Related Commitment Party under this Commitment Letter, Fee Letter or the
Loan Documents or (b) arising from any dispute among Commitment Parties or any
Related Commitment Parties of the foregoing other than any claims against Citi
in its capacity or in fulfilling its role as an agent or arranger role with
respect to the Bridge Facility and other than any claims arising out of any act
or omission on the part of the Borrower or its affiliates or the Acquired
Business. If for any reason the foregoing indemnification is unavailable to such
Commitment Party or insufficient to hold it harmless, then the Borrower will
contribute to the amount paid or payable by such Commitment Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) the Borrower and the Acquired
Business and their respective affiliates, shareholders, partners, members or
other equity holders on the one hand and (ii) such Commitment Party on the other
hand in the matters contemplated by the Letters as well as the relative fault of
(i) the Borrower and the Acquired Business and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) such Commitment Party with respect to such loss, claim, damage or liability
and any other relevant equitable considerations. The reimbursement, indemnity
and contribution obligations of the Borrower under this paragraph will be in
addition to any liability which the Borrower may otherwise have, will extend
upon the same terms and conditions to any affiliate of such Commitment Party and
the partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of such Commitment Party and any such affiliate, and
will be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Borrower, such Commitment Party, any such
affiliate and any such person. The Borrower also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to the Borrower
or any person asserting claims on behalf of or in right of the Borrower or any
other person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, except in the case of the Borrower to the
extent that any losses, claims, damages, liabilities or

 

Annex A-1



--------------------------------------------------------------------------------

expenses incurred by the Borrower or its affiliates, shareholders, partners or
other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such indemnified party in performing the services
that are the subject of the Letters; provided, however, that in no event will
such indemnified party or such other parties have any liability for any
indirect, consequential, special or punitive damages in connection with or as a
result of such indemnified party’s or such other parties’ activities related to
the Letters. Neither the Borrower nor any of its affiliates will be responsible
or liable to the Commitment Parties or any other person or entity for any
indirect, special, punitive or consequential damages that may be alleged as a
result of the Acquisition, this Commitment Letter, the Fee Letter, the Bridge
Facility, the Transactions or any related transaction contemplated hereby or
thereby or any use or intended use of the proceeds of the Bridge Facility;
provided that nothing in this sentence shall limit your indemnity and
reimbursement obligations set forth in this Annex A. The provisions of this
Annex A will survive any termination or completion of the arrangement provided
by the Letters.

For purposes hereof, a “Related Commitment Party” of a Commitment Party means
(a) any controlling person or controlled affiliate of such Commitment Party,
(b) the respective directors, officers, or employees of such Commitment Party or
any of its controlling persons or controlled affiliates and (c) the respective
agents of such Commitment Party or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
Commitment Party, controlling person or such controlled affiliate; provided that
each reference to a controlled affiliate or controlling person in this sentence
pertains to a controlled affiliate or controlling person involved in the
negotiation or syndication of this Commitment Letter and the Bridge Facility.

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX B

Project Lambda

Summary of the Bridge Facility

Certain capitalized terms used herein and not defined herein have the respective
meanings given to them in the Commitment Letter.

 

Borrower:

   Becton, Dickinson and Company (the “Borrower”).

Guarantors:

   None.

Purpose/Use of Proceeds:

   The proceeds of the Bridge Facility will be used (i) to fund, in part, the
Acquisition and (ii) to pay fees and expenses related to the Transactions. Sole
Lead Arranger and Sole Bookrunner:    CGMI (in its capacities as sole Lead
Arranger and sole Bookrunner, the “Arranger”).

Administrative Agent:

   Citi (in its capacity as Administrative Agent, the “Administrative Agent”).

Lenders:

   Citi and/or other financial institutions selected in accordance with
Section 3 of the Commitment Letter (each, a “Lender” and, collectively, the
“Lenders”).

Amount of Bridge Loans:

   $15.7 billion in aggregate principal amount of senior unsecured bridge loans,
less the amount of any reduction to the commitments (the “Commitments”) under
the Bridge Facility on or prior to the Closing Date as set forth under the
heading “Mandatory Prepayments/ Commitment Reductions” below (the “Bridge
Loans”).

Availability:

   One drawing may be made under the Bridge Facility on the Closing Date.

Maturity:

   The Bridge Loans will mature and be payable in full on the date that is 364
days after the Closing Date. No amortization will be required with respect to
the Bridge Facility.

Closing Date:

   The date on or before the Commitment Termination Date on which the borrowing
under the Bridge Facility is made and the Acquisition is consummated (the
“Closing Date”).

Interest Rate:

   All amounts outstanding under the Bridge Facility will bear interest, at the
Borrower’s option, as follows:   

(a)    at the Base Rate plus the Applicable Margin; or

Annex B-1



--------------------------------------------------------------------------------

  

(b)    at the reserve adjusted Eurodollar Rate plus the Applicable

        Margin.

   As used herein, the terms “Base Rate” and “reserve adjusted Eurodollar Rate”
will have meanings customary and appropriate for financings of this type, and
the basis for calculating accrued interest and the interest periods for loans
bearing interest at the reserve adjusted Eurodollar Rate will be customary and
appropriate for financings of this type. In no event shall the Base Rate be less
than the sum of (i) the one-month reserve adjusted Eurodollar Rate (after giving
effect to any reserve adjusted Eurodollar Rate “floor”) plus (ii) the difference
between the applicable stated margin for reserve adjusted Eurodollar Rate loans
and the applicable stated margin for Base Rate loans.    “Applicable Margin”
means a percentage per annum determined in accordance with the pricing grid
attached hereto as Schedule I (the “Pricing Grid”).    Notwithstanding the
foregoing, if any principal, interest, fee or other amount payable by the
Borrower under the Bridge Facility is not paid when due, then such overdue
amount shall accrue interest at a rate equal to the rate then applicable
thereto, or otherwise at a rate equal to the rate then applicable to loans
bearing interest at the rate determined by reference to the Base Rate, in each
case plus an additional two percentage points (2.00%) per annum. Such interest
will be payable on demand. Interest Payments:    Quarterly for loans bearing
interest with reference to the Base Rate; except as set forth below, on the last
day of selected interest periods (which will be one, two, three and six months)
for loans bearing interest with reference to the reserve adjusted Eurodollar
Rate (and at the end of every three months, in the case of interest periods of
longer than three months); and upon prepayment, in each case payable in arrears
and computed on the basis of a 360-day year (365/366-day year with respect to
loans bearing interest with reference to the Base Rate). Commitment Fees:   
Commitment fees equal to a rate per annum equal to 0.20% (the “Commitment Fee
Rate”) times the daily average undrawn Commitments will accrue during the period
commencing on the later of (i) the date of execution of the Bridge Loan
Agreement and (ii) the date that is 60 days following the date of the Commitment
Letter, and ending on the date of termination of the Commitments, payable to the
Lenders quarterly in arrears and upon the termination of the Commitments.
Duration Fees:    Duration Fees in amounts equal to the percentage, as
determined in accordance with the grid below based upon the rating then in
effect from Moody’s and S&P with respect to the Rated Securities (as defined in
Schedule I hereto), of the principal amount of the Bridge

 

Annex B-2



--------------------------------------------------------------------------------

   Loan of each Lender outstanding at the close of business, New York City time,
on each date set forth in the grid below, payable to the Lenders on each such
date:

 

         

Duration Fees

         

90 days after

the Closing

Date

  

180 days after

the Closing

Date

  

270 days after

the Closing

Date

  

either (i) Baa3 or better by Moody’s and BB+ or better by S&P or (ii) Ba1or
better by Moody’s and BBB- or better by S&P:

   0.50%    0.75%    1.00%    in all other cases:    1.00%    1.50%    2.00%

 

Voluntary Prepayments/ Commitment Reductions:    The Bridge Facility may be
voluntarily prepaid and the Commitments thereunder may be reduced by the
Borrower, in whole or in part without premium or penalty; provided that loans
bearing interest with reference to the reserve adjusted Eurodollar Rate will be
prepayable only on the last day of the related interest period unless the
Borrower pays any related breakage costs. Voluntary prepayments of the Bridge
Loans may not be reborrowed. Mandatory Prepayments/ Commitment Reductions:   
The following amounts shall be applied to prepay the Bridge Loans (or, prior to
the Closing Date, the Commitments of the Lenders, pursuant to the Commitment
Letter and the Bridge Loan Agreement, shall be automatically and permanently
reduced by such amounts) as set forth below:    (a)    100% of the net cash
proceeds (including into escrow (but only to the extent that the conditions to
release thereof are no more restrictive than the conditions to availability of
the Bridge Facility)) of any sale or issuance of debt securities or any
incurrence or borrowing (except as described in clause (b) below) of other
indebtedness for borrowed money (other than Excluded Debt (as defined below)),
or issuance of any equity securities or equity-linked securities (other than the
Equity Consideration Issuance and any such issuances pursuant to (i) bond
hedging programs and (ii) employee stock plans or other benefit or employee
incentive arrangements), in each case on or after the date of the Commitment
Letter by the Borrower or any of its subsidiaries;

 

 

Annex B-3



--------------------------------------------------------------------------------

   (b) (i) 100% of the committed amount or (without duplication) (ii) 100% of
the net cash proceeds of loans under the Term Facility or any similar term loan
facility (each a “Qualifying Term Facility”) received by the Borrower in
connection with financing the Transactions (but in the case of clause (i) only
to the extent that the conditions to availability thereunder are no more
restrictive than the conditions to availability of the Bridge Facility); and   
(c) 100% of the net cash proceeds (including cash equivalents) actually received
of any sale or other disposition (including as a result of casualty or
condemnation) of any assets outside the ordinary course of business on or after
the date of the Commitment Letter by the Borrower or any of its subsidiaries
(excluding the Acquired Business prior to the Acquisition), except for (i) sales
or other dispositions between or among the Borrower and its subsidiaries and
(ii) sales or other dispositions, the net cash proceeds of which do not exceed
$75.0 million in any single transaction or related series of transactions or
$350.0 million in the aggregate, in each case, to the extent not reinvested in
the business or committed to be reinvested in the business within 6 months of
receipt (provided if so committed, such reinvestment shall in any event occur
within 227 days of receipt).   

For the purposes hereof, “Excluded Debt” means (i) intercompany indebtedness
among the Borrower and/or its subsidiaries, (ii) credit extensions under the
Existing Credit Agreement and other existing credit facilities of the Borrower
and its subsidiaries, in each case up to the existing commitments thereunder as
in effect on the date of the Commitment Letter, and any refinancings thereof
(including the New Revolving Facility); provided, except in the case of the New
Revolving Facility, that the aggregate commitments thereunder shall not be
increased; provided further, that the Revolving Facility commitments may not
exceed $2.75 billion, (iii) any indebtedness permitted to be incurred by the
Acquired Business after the date hereof but prior to the Closing Date under the
Acquisition Agreement, (iv) commercial paper issuances, (v) bilateral working
capital or overdraft facilities and capital leases, letters of credit and
purchase money and equipment financings, in each case, in the ordinary course,
and (vi) other indebtedness (except for the purpose of financing the
Acquisition) in an aggregate principal amount up to $750.0 million.

 

The Borrower shall notify the Administrative Agent within three business days of
any receipt by the Borrower or its subsidiaries of the proceeds described in
paragraphs (a) through (c) above, or of having entered into a Qualifying Term
Facility.

 

Mandatory prepayments of the Bridge Loans may not be reborrowed.

   All voluntary and mandatory prepayments of Bridge Loans and reductions of
Commitments with respect to the Bridge Facility as set forth above shall be
allocated among the Lenders on a pro rata basis (or, as between Lenders that are
affiliated with each other, allocated between them as they and the Arranger may
otherwise determine).

 

Annex B-4



--------------------------------------------------------------------------------

Documentation Principles:    The Loan Documents will be based upon the Existing
Credit Agreement and only with modifications consistent with this Annex B
(including this paragraph) (as may be modified in accordance with the flex
provisions of the Fee Letter) or that are otherwise mutually and reasonably
agreed by the Borrower and the Arranger. The Loan Documents will contain only
those representations and warranties, affirmative, negative and financial
covenants, mandatory prepayments and commitment reductions and events of default
expressly set forth in the Commitment Letter, including this Annex B. For
purposes hereof, the words “based upon” the Existing Credit Agreement and words
of similar import mean substantially the same as the Existing Credit Agreement
with modifications only (a) as are necessary to reflect the other terms
specifically set forth in this Commitment Letter (including the nature of the
Bridge Facility as a bridge facility), (b) to reflect any changes in law or
accounting standards (or in the interpretation thereof) since the date of the
Existing Credit Agreement as reasonably agreed by the Borrower and the
Administrative Agent, (c) to reflect the operational or administrative
requirements of the Administrative Agent, as reasonably agreed between the
Borrower and the Administrative Agent, (d) as may be reasonably requested by the
Arranger in light of the Borrower’s credit ratings and leverage after giving
effect to the Transactions; provided that the representations and warranties,
covenants and events of default will not (i) be more restrictive in any material
respect than those contained in the Existing Credit Agreement except as
otherwise set forth herein, or as reasonably and mutually agreed to by the
Arranger and the Borrower or (ii) impose any additional conditions on the
availability of the Bridge Facility and (e) if there is any refinancing,
restatement or other amendment to the Existing Credit Agreement (an “Amended
Credit Agreement”), to include (i) any representation and warranty, covenant or
event of default in such Amended Credit Agreement that is more restrictive than
the corresponding provisions in the Existing Credit Agreement or (ii) any
additional provision included in such Amended Credit Agreement. Representations
and Warranties:    The Bridge Loan Agreement will include only the following
representations and warranties with respect to the Borrower and its
subsidiaries, which (except as set forth below) shall be based upon the
representations and warranties set forth in the Existing Credit Agreement taking
into account the Documentation Principles, to be made on the date of the Bridge
Loan Agreement and the Closing Date: organization powers; authorization;
enforceability; governmental approvals; no conflicts; financial condition; no
material adverse change; litigation; accuracy of information; investment company
status; margin stock; taxes; ERISA and anti-corruption laws and sanctions;
provided that the Bridge Loan Agreement will also include the following
representations and warranties which are not contained

 

Annex B-5



--------------------------------------------------------------------------------

   in the Existing Credit Agreement: solvency; and compliance with laws; and
compliance with the PATRIOT Act and other anti-terrorism laws. Covenants:    The
Bridge Loan Agreement will include only the following financial, affirmative and
negative covenants with respect to the Borrower and its subsidiaries, which
(except as set forth below) shall be based upon to the financial, affirmative
and negative covenants set forth in the Existing Credit Agreement taking into
account the Documentation Principles: - financial covenants:   

(i) ratio of the Borrower’s consolidated EBITDA to Interest Expense as of the
last day of each fiscal quarter of not less than 4.00:1.00 (with EBITDA and
Interest Expense as defined in the Existing Credit Agreement; provided that the
Bridge Loan Agreement will expressly permit the following add backs in the
definition of EBITDA: (a) cash fees, expenses and charges, including related
integration costs of the Borrower and its subsidiaries in connection with the
Transactions and other acquisitions, and (b) severance and retention costs); and

 

(ii) ratio of (a) the Borrower’s indebtedness for borrowed money, capital lease
obligations and purchase money obligations to (b) EBITDA as of the last day of
each fiscal quarter following the Closing Date not to exceed 6.00:1.00 (with the
same EBITDA and Interest Expense definitions as described above) (provided that
the Leverage Ratio will be calculated on a pro forma basis giving effect to the
Acquisition and any other material transactions).

 

In the event that the financial covenants under the Bank Facilities (including
any amendment thereto or refinancing thereof with other bank facilities) are
more restrictive than the foregoing financial covenants as of the Closing Date,
then the foregoing financial covenants under the Bridge Facility shall
automatically be modified to match such financial covenants under the Bank
Facilities.

-affirmative covenants:    financial statements; notices of material events;
existence; payment of obligations; maintenance of properties; insurance; books
and records; inspection rights; compliance with laws; and use of proceeds;
provided that the Bridge Loan Agreement will require that audited financial
statements be delivered with an auditor’s report and opinion prepared in
accordance with the standards of the Public Company Accounting Oversight Board
and not subject to any going concern or like qualification or exception or any
qualification or exception as to the scope of such audit; and -negative
covenants:    liens; transactions with affiliates; consolidation, merger or
other fundamental changes; and change in nature of business; provided that the
Bridge Loan Agreement will include a limitation on the incurrence by the
Borrower’s subsidiaries of indebtedness (which shall be subject to baskets,
exceptions and materiality qualifiers to be agreed).

 

Annex B-6



--------------------------------------------------------------------------------

Events of Default:    The Bridge Loan Agreement will include only the following
events of default (and, as appropriate, grace periods) with respect to the
Borrower and its subsidiaries, which shall be similar to the events of default
(and grace periods) set forth in the Existing Credit Agreement taking into
account the Documentation Principles: failure to make payments when due; breach
of representations and warranties; breach of covenants; failure to make payments
when due with respect to other material indebtedness; cross default with respect
to indebtedness in excess of $250 million in the aggregate; cross-acceleration
as to other material indebtedness; involuntary bankruptcy, appointment of
receiver, voluntary bankruptcy, etc.; inability or failure to pay debts as they
become due; judgments; ERISA liabilities; and change of control; provided that
the Bridge Loan Agreement will include the following event of default which is
not contained in the Existing Credit Agreement: invalidity of loan documents.   
In the event that the cross default threshold under the Bank Facilities
(including any amendment thereto or refinancing thereof with other bank
facilities) is more restrictive than the foregoing cross default threshold as of
the Closing Date, then the foregoing cross default threshold under the Bridge
Facility shall automatically be modified to match such cross default threshold
under the Bank Facilities. Conditions Precedent to Closing and Borrowing:    The
several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject only to the conditions
precedent referred to in Section 2 of the Commitment Letter and in Annex C
attached to the Commitment Letter. Actions Between Effective Date and Closing
Date:    During the period from and including the effectiveness of the Bridge
Loan Agreement (the “Effective Date”) and to and including the earlier of the
Commitment Termination Date and the funding of the Bridge Loans under the Bridge
Loan Agreement on the Closing Date, and notwithstanding (i) that any
representation given as a condition to the Effective Date (excluding the
Specified Representations and Acquisition Representations constituting Funding
Conditions) was incorrect, (ii) any failure by the Borrower to comply with the
affirmative covenants, negative covenants and financial covenants (excluding
compliance on the Closing Date with certain affirmative and negative covenants
constituting Funding Conditions), (iii) any provision to the contrary in the
Bridge Loan Agreement or (iv) that any condition to the Effective Date may
subsequently be determined not to have been satisfied, neither the
Administrative Agent nor any Lender shall be entitled to (unless an event of
default under the Bridge Loan Agreement shall have occurred and is continuing
with respect to nonpayment of fees thereunder or bankruptcy or insolvency of the
Borrower) (a) cancel any of its Commitments in respect of the Bridge Facility
(except as set forth in “Mandatory Prepayments/Commitment Reductions” above),
(b) rescind, terminate or cancel the Bridge Loan Agreement or any of its
Commitments thereunder or exercise any

 

Annex B-7



--------------------------------------------------------------------------------

   right or remedy under the Bridge Loan Agreement, to the extent to do so would
prevent, limit or delay the making of its Bridge Loan, (c) refuse to participate
in making its Bridge Loan or (d) exercise any right of set-off or counterclaim
in respect of its Bridge Loan to the extent to do so would prevent, limit or
delay the making of its Bridge Loan; provided that the Funding Conditions are
satisfied. Furthermore, (a) the rights and remedies of the Lenders and the
Administrative Agent shall not be limited in the event that any Funding
Condition is not satisfied on the Closing Date and (b) from the Closing Date
after giving effect to the funding of the Bridge Loans on such date, all of the
rights, remedies and entitlements of the Administrative Agent and the Lenders
shall be available notwithstanding that such rights were not available prior to
such time as a result of the foregoing. Assignments and Participations:    The
Lenders may assign all or, in an amount of not less than $5.0 million, any part
of, their respective shares of the Bridge Facility to their affiliates (other
than natural persons) or one or more banks, financial institutions or other
entities that are eligible assignees (to be defined in the Loan Documents) which
are reasonably acceptable to (a) the Administrative Agent and (b) except (i)
where such consent is not required pursuant to the syndication provisions of the
Commitment Letter or (ii) when a payment or bankruptcy event of default has
occurred and is continuing, the Borrower, each such consent not to be
unreasonably withheld or delayed; provided that assignments made to a Lender, an
affiliate or approved fund thereof will not be subject to the above consent
requirements. The Borrower’s consent shall be deemed to have been given if the
Borrower has not responded within ten business days of an assignment request.
Upon such assignment, such affiliate, bank, financial institution or entity will
become a Lender for all purposes under the Loan Documents; provided that
assignments made to affiliates and other Lenders will not be subject to the
above described consent or minimum assignment amount requirements. A $3,500
processing fee will be required in connection with any such assignment, with
exceptions to be agreed. The Lenders will also have the right to sell
participations without restriction (other than natural persons), subject to
customary limitations on voting rights, in their respective shares of the Bridge
Facility. Requisite Lenders:    Amendments and waivers will require the approval
of Lenders holding more than 50% of total Commitments or Bridge Loans
(“Requisite Lenders”); provided that, in addition to the approval of Requisite
Lenders, the consent of each Lender directly and adversely affected thereby will
be required with respect to matters relating to (a) increases in the Commitment
of such Lender, (b) reductions of principal, interest, fees or premium,
(c) extensions of final maturity or the due date of any principal, interest, or
fee payment, (d) certain pro rata sharing provisions, (e) the definition of
Requisite Lenders or any other provision specifying the number or percentage of
Lenders required to waive, amend or modify, or grant consents under, the Bridge
Loan Agreement, (f) the amendment provisions included in the Bridge Loan
Agreement or (g) the release of the Guaranty, if any.

 

Annex B-8



--------------------------------------------------------------------------------

Yield Protection:    The Bridge Facility will contain customary provisions
(a) protecting the Lenders against increased costs or loss of yield resulting
from changes in reserve, capital adequacy and capital requirements (or their
interpretation), illegality, unavailability and other requirements of law and
from the imposition of or changes in certain withholding or other taxes and
(b) indemnifying the Lenders for “breakage costs” incurred in connection with,
among other things, any prepayment of a Eurodollar Rate loan on a day other than
the last day of an interest period with respect thereto. For all purposes of the
Loan Documents, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines and directives promulgated thereunder
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case, pursuant to Basel III, shall be deemed introduced or adopted after
the date of the Loan Documents. The Bridge Facility will provide that all
payments are to be made free and clear of any taxes (other than franchise taxes
and taxes on overall net income), imposts, assessments, withholdings or other
deductions whatsoever. Lenders will furnish to the Administrative Agent
appropriate certificates or other evidence of exemption from U.S. federal tax
withholding. Indemnity:    The Administrative Agent, the Arranger and the
Lenders (and their affiliates and their respective officers, directors,
employees, advisors, agents and representatives) will have no liability for, and
will be indemnified and held harmless against, any loss, liability, cost or
expense incurred in respect of the financing contemplated hereby or the use or
the proposed use of proceeds of the Bridge Facility (except to the extent found
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (a) (x) the gross negligence, bad faith or willful misconduct of
such indemnified party, or material breach of the Loan Documents by such
indemnified party or (b) arising from disputes among such indemnified parties
other than any claims against the Administrative Agent in its capacity or in
fulfilling its role as agent with respect to the Bridge Facility and other than
any claims arising out of any act or omission on the part of the Borrower or its
affiliates) (provided that any legal expenses shall be limited to one counsel
for all indemnified parties taken as a whole and if reasonably necessary, a
single local counsel for all indemnified parties taken as a whole in each
relevant jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected indemnified parties similarly situated taken as a whole).

 

Annex B-9



--------------------------------------------------------------------------------

Governing Law and Jurisdiction:    The Bridge Facility will provide that the
Borrower will submit to the exclusive jurisdiction and venue of the federal and
state courts of the State of New York and will waive any right to trial by jury.
New York law will govern the Loan Documents; provided that the laws of the State
of Delaware will govern (i) whether a Target Material Adverse Effect has
occurred, (ii) compliance with any Acquisition Representations and (iii) whether
the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement. EU Bail-in:    The Loan Documents will contain customary
EU Bail-in provisions. Counsel to the Arranger and Administrative Agent:   
Weil, Gotshal & Manges LLP

 

Annex B-10



--------------------------------------------------------------------------------

Schedule I

Pricing Grid

 

Borrower’s Rating Level Period
(Moody’s or S&P)

   Applicable Margin      Closing Date through 89 days
after Closing Date      90 days after Closing Date
through 179 days after
Closing Date      180 days after Closing Date
through 269 days after
Closing Date      270 days after Closing Date
and thereafter      Base Rate
Loans      Eurodollar
Rate Loans      Base Rate
Loans      Eurodollar
Rate Loans      Base Rate
Loans      Eurodollar
Rate Loans      Base Rate
Loans      Eurodollar
Rate Loans  

Level 1 Period

     12.5 bps        112.5 bps        37.5 bps        137.5 bps        62.5 bps
       162.5 bps        87.5 bps        187.5 bps  

Level 2 Period

     25.0 bps        125.0 bps        50.0 bps        150.0 bps        75.0 bps
       175.0 bps        100.0 bps        200.0 bps  

Level 3 Period

     50.0 bps        150.0 bps        75.0 bps        175.0 bps        100.0 bps
       200.0 bps        125.0 bps        225.0 bps  

Level 4 Period

     75.0 bps        175.0 bps        125.0 bps        225.0 bps        175.0
bps        275.0 bps        225.0 bps        325.0 bps  

Level 5 Period

     100.0 bps        200.0 bps        150.0 bps        250.0 bps        200.0
bps        300.0 bps        250.0 bps        350.0 bps  

For purposes of the forgoing, (a) if only one of Moody’s and S&P shall have in
effect a rating for the Rated Securities, the Rating Level Period shall be
determined by reference to the available rating and (b) if the Rated Securities
are rated by Moody’s and S&P with ratings that would otherwise fall within
different Rating Level Periods, the applicable Rating Level Period shall be
determined by the rating that results in the higher Rating Level Period except
that if the lower of such ratings would result in a Rating Level Period that is
more than one level below the higher of such Rating Level Periods, the Rating
Level Period shall be determined by reference to the rating that is one level
above the lower of such ratings.

As used herein:

“Rated Securities” means, at any time, the long-term senior unsecured,
unguaranteed debt securities of the Borrower outstanding at such time.

“Rating Level Change” means a change in the rating of the Rated Securities by
either or both of Moody’s or S&P (other than as a result of a change in the
rating system of such rating agency) that results in the change from one Rating
Level Period to another, which Rating Level Change shall be effective on the
date on which the relevant change in the rating of the Rated Securities is first
announced by Moody’s or S&P, as the case may be.

 

Schedule I-1



--------------------------------------------------------------------------------

“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:

“Level 1 Period” means a period during which the Rated Securities are rated
better than or equal to Baa1 by Moody’s or better than or equal to BBB+ by S&P.

“Level 2 Period” means a period that is not a Level 1 Period during which the
Rated Securities are rated better than or equal to Baa2 by Moody’s or better
than or equal to BBB by S&P.

“Level 3 Period” means a period that is not a Level 1 Period or a Level 2 Period
during which the Rated Securities are rated better than or equal to Baa3 by
Moody’s or better than or equal to BBB- by S&P.

“Level 4 Period” means a period that is not a Level 1 Period, a Level 2 Period
or a Level 3 Period during which the Rated Securities are rated better than or
equal to Ba1 by Moody’s or better than or equal to BB+ by S&P.

“Level 5 Period” means each period other than a Level 1 Period, a Level 2
Period, a Level 3 Period or a Level 4 Period, and shall include each period
during which both Moody’s and S&P shall not have in effect a rating for the
Rated Securities (other than because either such rating agency shall no longer
be in the business of rating corporate debt obligations).

 

Schedule I-2



--------------------------------------------------------------------------------

ANNEX C

Project Lambda

Summary of Conditions Precedent to the Bridge Facility

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Bridge Facility referred to in the Commitment Letter, of which
this Annex C is a part. Capitalized terms used herein without definition has the
respective meanings ascribed to them in the Commitment Letter.

 

1. Concurrent Transactions. The Acquisition shall have been (or, substantially
contemporaneously with the borrowing under the Bridge Facility, shall be)
consummated pursuant to the Acquisition Agreement without giving effect to any
modifications, consents, amendments or waivers thereto agreed to by the Borrower
or Merger Sub that in each case are materially adverse to the interests of the
Lenders, the Commitment Parties or the Arranger, unless the Arranger shall have
provided its written consent thereto (it being understood that any change in the
purchase consideration of less than 10% in respect of the Acquisition will be
deemed not to be materially adverse to the Lenders, the Commitment Parties and
the Arranger; provided that any reduction of the purchase consideration shall be
allocated to a pro rata reduction in any amounts to be funded under the Bridge
Facility and the Equity Consideration (such pro rata reduction to be determined
based on the relative percentages of the Bridge Facility and the Equity
Consideration Issuance on the date hereof)).

 

2. No Material Adverse Effect. Except (a) as disclosed in the Company SEC
Documents publicly filed or furnished by the Target with the SEC between
January 1, 2014 and the date that is one Business Day prior to the date hereof
(the “Specified Company SEC Documents”); provided that (i) any information
contained in any part of any Specified Company SEC Document shall only be deemed
to be an exception for the purposes hereof if the relevance of such item as an
exception is reasonably apparent on its face and (ii) in no event shall any risk
factor disclosure under the heading “Risk Factors” or disclosure set forth in
any “forward looking statements” disclaimer or other general statements to the
extent they are predictive or forward looking in nature that are included in any
part of any Specified Company SEC Document be deemed to be an exception to, or,
as applicable, disclosure for purposes of, this paragraph or (b) as set forth in
the Target Disclosure Letter (as provided to the Arranger prior to its execution
hereof), since December 31, 2016, there has not been any effect, change,
condition, fact, development, occurrence or event that has had, or would
reasonably be expected to have, individually or in the aggregate, a Target
Material Adverse Effect (as defined below). “Target Material Adverse Effect”
means any effect, change, condition, fact, development, occurrence or event
that, individually or in the aggregate with all other effects, changes,
conditions, facts, developments, occurrences or events, has had or would
reasonably be expected to have a material adverse effect on the business,
results of operations or financial condition of the Target and its subsidiaries,
taken as a whole, excluding any effect, change, condition, fact, development,
occurrence or event resulting from or arising out of (A) changes in the
financial, securities or credit markets or general economic, regulatory or
political conditions in the United States or any foreign jurisdiction, except to
the extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (B) changes or conditions generally affecting the
industries, markets or geographical areas in which the Target operates except to
the extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (C) geopolitical conditions, the outbreak or
escalation of hostilities, civil disobedience, acts of war,



--------------------------------------------------------------------------------

  sabotage or terrorism or any escalation or worsening of the foregoing or any
natural disasters (including hurricanes, tornadoes, floods or earthquakes)
except to the extent any such effect, change, condition, fact, development,
occurrence or event has a materially disproportionate effect on the Target and
its subsidiaries, taken as a whole, relative to other participants in the
industries in which the Target operates, (D) any failure by the Target and its
subsidiaries to meet any internal or published projections, forecasts or
predictions in respect of financial or operating performance for any future
period (it being understood that this clause (D) shall not prevent a party to
the Acquisition Agreement from asserting that any effect, change, condition,
fact, development, occurrence or event that may have contributed to such failure
and that is not otherwise excluded from the definition of Target Material
Adverse Effect may be taken into account in determining whether there has been a
Target Material Adverse Effect), (E) changes or proposed changes in law or
authoritative interpretation thereof, except to the extent any such effect,
change, condition, fact, development, occurrence or event has a materially
disproportionate effect on the Target and its subsidiaries, taken as a whole,
relative to other participants in the industries in which the Target operates,
(F) changes in GAAP or authoritative interpretation thereof, (G) the taking of
any specific action expressly required or expressly permitted by, or the failure
to take any specific action expressly prohibited by the Acquisition Agreement
(provided that the exception in this clause (G) shall not apply to any
representation or warranty contained in Section 4.04 of the Acquisition
Agreement), (H) any change in the market price or trading volume of the Target’s
securities or in its credit ratings (it being understood that this clause
(H) shall not prevent a party to the Acquisition Agreement from asserting that
any effect, change, condition, fact, development, occurrence or event that may
have contributed to such failure and that are not otherwise excluded from the
definition of Target Material Adverse Effect may be taken into account in
determining whether there has been a Target Material Adverse Effect), (I) the
execution, announcement or performance of the Acquisition Agreement or the
transactions contemplated thereby, including the impact thereof on the
relationships, contractual or otherwise, of the Target or any of its
subsidiaries with employees, labor unions, customers, suppliers or partners
(provided that the exception in this clause (I) shall not apply to any
representation or warranty contained in Section 4.04), (J) any public disclosure
by Borrower regarding its plans with respect to the conduct of the Target’s
business following the Closing Date and any action or communication by the
Borrower with respect to or to the Target’s employees and (K) the matters listed
on Section 1.01(a)(i) of the Target Disclosure Letter only to the extent set
forth on Section 1.01(a)(i) of the Target Disclosure Letter. In this
paragraph 2, (i) each reference to the “Acquisition Agreement” shall mean the
Acquisition Agreement as in effect on the date hereof and (ii) each capitalized
term which is not defined in any other provision of the Commitment Letter shall
have the meaning given to such term in the Acquisition Agreement.

 

3. Financial Statements. The Arranger shall have received (i) audited financial
statements of each of the Borrower and the Acquired Business for each of their
respective three most recent fiscal years ended at least 60 days prior to the
Closing Date; (ii) unaudited financial statements of each of the Borrower and
the Acquired Business for any quarterly (other than the fourth fiscal quarter)
interim period or periods ended after the date of their respective most recently
audited financial statements (and corresponding periods of any prior year), and
more than 40 calendar days prior to the Closing Date; (iii) customary pro forma
financial statements, in each case meeting the requirements of Regulations
S-X under the Securities Act but in each case only to the extent the Borrower
will be required to file such financial statements pursuant to Item 9.01(a) of
Form 8-K and Rule 3-05 and Article 11, as applicable, of Regulation S-X. The
Arranger hereby acknowledges that the Borrower’s or the Acquired Business’s
public filing with the Securities and Exchange Commission of any required
audited financial statements on Form 10-K or required unaudited financial
statements on Form 10-Q, in each case, will satisfy the requirements under
clauses (i) or (ii) as applicable, of this paragraph. The Arranger acknowledges
that the financial statements referred to in clause (i) related to each such
fiscal year ended prior to the date of the Commitment Letter have been received.

 

Annex C-2



--------------------------------------------------------------------------------

4. Payment of Fees and Expenses. All costs, fees, expenses (including, without
limitation, legal fees and expenses) to the extent invoiced at least two
business days prior to the Closing Date and the fees contemplated by the Fee
Letter payable to the Arranger, the Administrative Agent or the Lenders shall
have been paid on or prior to the Closing Date, in each case, to the extent
required by the Fee Letter or the Loan Documents to be paid on or prior to the
Closing Date.

 

5. Customary Closing Documents. The Borrower shall have complied with the
following customary closing conditions: (i) the delivery of customary legal
opinions from Skadden, Arps, Slate, Meagher & Flom LLP or other counsel
reasonably acceptable to the Arranger, customary corporate records and documents
from public officials, customary officer’s certificates, customary evidence of
authority and a customary borrowing notice, in each case in form and substance
reasonably satisfactory to the Arranger, and (ii) delivery of a solvency
certificate from the chief financial officer of the Borrower in the form
attached hereto as Schedule I demonstrating pro forma solvency (on a
consolidated basis) of the Borrower and its subsidiaries as of the Closing Date.
The Arranger will have received at least 3 business days prior to the Closing
Date all documentation and other information regarding the Borrower required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act to the extent
reasonably requested at least 10 business days prior to the Closing Date.

 

6. Accuracy of Representations/No Default. At the time of and upon giving effect
to the borrowing of the Bridge Loans on the Closing Date, (i) the Acquisition
Representations and the Specified Representations shall be true and correct, in
all material respects (except to the extent already qualified by materiality or
material adverse effect) and (ii) there shall not exist any default or event of
default, in each case, relating to (a) a breach of the affirmative covenants
with respect to existence of the Borrower or use of proceeds, (b) a breach of
the negative covenants with respect to liens or consolidation, merger or other
fundamental changes, (c) bankruptcy or insolvency of the Borrower,
(d) nonpayment of principal, interest or fees, or (e) cross-payment default with
respect to indebtedness in excess of $250.0 million in the aggregate.

 

Annex C-3



--------------------------------------------------------------------------------

SCHEDULE I

Project Lambda

Form of Solvency Certificate

SOLVENCY CERTIFICATE

of

BECTON, DICKINSON AND COMPANY

AND ITS SUBSIDIARIES

Pursuant to Section [●] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as chief financial officer of
Becton, Dickinson and Company (the “Company”), and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:

 

  a. the fair value of the assets of the Company and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. the present fair saleable value of the property of the Company and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. the Company and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. the Company and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 

BECTON, DICKINSON AND COMPANY

By:  

 

Name:   Title:  

 

Schedule I-2